This court, on January 3, 1961, having unanimously affirmed a judgment of the County Court, Kings County, rendered December 4, 1959, convicting the defendant, after a jury trial, of burglary in the first degree, attempted rape in the first degree and assault in the second degree, the defendant, pursuant to' subdivision 1 of section 520 of the Code of Criminal Procedure, now makes application to the Honorable Gerald Nolan, Presiding Justice of this court, for leave to take a further appeal to the Court 'of- Appeals. Such application for leave to appeal to the Court of Appeals is denied by Presiding Justice Nolan.